Citation Nr: 0934820	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  99-17 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a right foot 
condition (other than the ankle).

2.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic chondromalacia of the left patella.

3.  Entitlement to an effective date earlier than May 31, 
1996 for service connection for a left knee disability.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1971 to 
January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

In an October 1996 rating decision, the RO denied reopening 
of service connection for residuals of left leg and knee 
injury, finding that new and material evidence had not been 
submitted to reopen the claim.  The Veteran perfected an 
appeal as to that decision.  Service connection for left knee 
chondromalacia was granted by rating decision in February 
1998, with an initial evaluation of 10 percent, made 
effective May 31, 1996 (date of receipt of claim to reopen).

In a May 1999 rating decision, the RO denied a claim for an 
increased evaluation in excess of 10 percent for the left 
knee disability (post-traumatic chondromalacia of the left 
patella).  In an August 1999 rating decision, the RO also 
denied entitlement to an earlier effective date for the knee 
disability (the effective date assigned was May 31, 1996).  
The Veteran has perfected an appeal as to the assigned rating 
and effective date.

In an August 2002 decision, the Board determined that new and 
material evidence had been submitted to reopen service 
connection for left ankle, right foot, right ankle, right 
shoulder, and pelvis disabilities.  Those claims were thereby 
reopened by the August 2002 Board decision.  

The August 2002 Board decision also denied an effective date 
earlier than May 31, 1996 for service connection for the left 
knee disability.  With regard to the issue of earlier 
effective date, the Veteran appealed the August 2002 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In April 2004, while this case was pending 
at the Court, VA's Office of General Counsel and the 
Veteran's representative at that time filed a Joint Motion 
requesting that the Court vacate part of the Board's August 
2002 decision.  They requested that the Court vacate the 
issue of entitlement to an earlier effective date than May 
31, 1996 for service connection for a left knee disability, 
on the basis that the Board had not satisfied VA's duty to 
notify the Veteran pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  That same month, the Court issued an Order partially 
vacating the August 2002 Board decision as requested.  

In the August 2002 decision, the Board also noted that issues 
of entitlement to service connection for left ankle, right 
foot, right ankle, right shoulder, and pelvis disabilities, 
and to a higher initial rating for a left knee disability, 
would be the subject of a later decision.  In July 2003, the 
Board remanded the case for further development with respect 
to the claims of entitlement to service connection for left 
ankle, right foot, right ankle, right shoulder, and pelvis 
disorders; and entitlement to an increased rating for a left 
knee disability.  In February 2005, the Board granted the 
Veteran's claims for service connection for left ankle, right 
ankle, right shoulder, and pelvis disorders.  

The February 2005 Board decision remanded the case for 
additional development on the pending issues of service 
connection for a right foot condition other than the ankle, 
entitlement to an initial rating in excess of 10 percent for 
post-traumatic chondromalacia of the left patella, and 
entitlement to an effective date earlier than May 31, 1996 
for service connection for a left knee disability.  The case 
has now been returned for further appellate action. 

In a September 2008 letter, the Veteran indicated that he 
could not work for anyone due to his service-connected post-
traumatic chondromalacia of the left patella.  This appears 
to be a claim for a total disability rating based on 
individual unemployability (TDIU) and is, therefore, REFFERED 
to the RO for consideration.  The Board also notes the 
Veteran's continued request for "perpetual records," which 
appears to be a reference to old VA medical records that 
relate to claims that are not currently before the Board.  
This request is also referred to the RO to determine if any 
issue is being raised or if any development is required.

The issue of service connection for a right foot condition 
(other than the ankle) is addressed in the REMAND portion of 
the decision below and is REMANDED to the Department of 
Veterans Affairs Regional Office in Huntington, West 
Virginia.  


FINDINGS OF FACT

1.  The service-connected post-traumatic chondromalacia of 
the left patella is characterized by painful motion, but is 
not shown for any rating period to more nearly approximate 
limitation of motion of 30 degrees of flexion or 15 degrees 
of extension, objective instability, subluxation, or 
incoordination.

2.  In a March 1995 decision, the Board determined that new 
and material evidence had not been received to reopen service 
connection for residuals of a left knee injury.

3.  On May 31, 1996, the Veteran's claim to reopen service 
connection for residuals of a left knee injury was received; 
service connection was granted, and an effective date of May 
31, 1996 was assigned.

4.  There are no documents received by VA from the time of 
the March 1995 Board decision to May 31, 1996 showing the 
Veteran's intent to reopen service connection for residuals 
of a left knee injury.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for post-traumatic chondromalacia of the left patella 
have not been met for any period of rating claim.  38 
U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5003, 
5260, 5261 (2008).

2.  The criteria for an effective date earlier than May 31, 
1996 for service connection for post-traumatic chondromalacia 
of the left patella have not been met. 38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Rating for Post-traumatic Chondromalacia of the Left 
Patella

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to service connection has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  Because the 
Veteran did not manifest symptoms to warrant a rating in 
excess of 10 percent at any time since the grant of service 
connection, as explained below, staged ratings are 
inappropriate here.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating based on 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
during flare-ups and with repeated use, when those factors 
are not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).

In this case, a February 1998 rating decision granted service 
connection and assigned an initial 10 percent rating for 
post-traumatic chondromalacia of the left patella.  The 
Veteran contends that he has constant pain and instability 
due to his service-connected post-traumatic chondromalacia of 
the left patella.  

A March 1997 private examiner diagnosed post-traumatic 
chondromalacia of the left patella.  The examiner found there 
was patellofemoral crepitation beneath the knee cap on the 
left side with some pain, that the left knee was not swollen, 
and that the ligaments were stable.  No specific treatment 
was recommended, but the Veteran was advised to avoid work 
that involved squatting or climbing.  

A January 1999 VA examiner noted the Veteran reported pain 
and weakness and instability of his left knee disability.  
Range of motion testing showed flexion was 0 to 140 degrees, 
with no pain.  Extension was 0 degrees, or full extension.  
The VA examiner also indicated that the joint was not 
additionally limited by pain, fatigue, or weakness following 
repetitive use (DeLuca criteria).  There was no motion or 
varus/valgus in neutral and at 30 degrees of flexion.  There 
was less than five millimeters of motion with performing 
Lachman's test and at 90 degrees of flexion with foot 
stabilized.  McMurray's test was negative.  

A January 2003 private examiner noted the Veteran reported 
pain and weakness and instability of his left knee 
disability.  The Veteran reported fatigability and lack of 
endurance.  Range of motion testing showed flexion was 0 to 
140 degrees, with pain beginning at 90 degrees.  Extension 
was 0 degrees, or full extension.  The examiner opined that 
the Veteran's moderate osteoarthritis of the left knee causes 
the knee to give way.  The Board notes that the examiner did 
not report the results of any objective tests of stability, 
including varus/valgus, Lachman's, a Drawer test or a 
McMurray's test.  

A January 2004 VA examiner noted the Veteran reported pain 
from his left knee condition.  Range of motion testing showed 
flexion was 0 to 110 degrees, with pain.  Extension was 0 
degrees, or full extension.  The examiner indicated that 
there was obvious decreased range of motion in the knee and 
there was pain with flexion and extension in all ranges of 
motion.  

An April 2004 VA examiner A January 2004 VA examiner noted 
the Veteran reported pain, stiffness, weakness and 
instability of his left knee condition.  Range of motion 
testing showed flexion was 0 to 115 degrees.  Extension was 0 
degrees, or full extension.  The examiner noted that the 
Veteran expressed discomfort with repetition of motion of the 
left knee as well as stiffness, but no general painful motion 
was noted during testing.  The examiner found negative 
Lachman's, McMurray's, and Drawer tests.  The examiner 
indicated that chondromalacia was associated with a sense of 
instability.  

A July 2008 VA examiner noted the Veteran reported pain and 
instability of his left knee condition, with locking.  The 
Veteran stated that he had to lay down with his legs elevated 
when symptoms flared.  Range of motion testing showed flexion 
was 0 to 120 degrees, with pain beginning at 80 degrees.  
Extension was 0 degrees.  The examiner also indicated that 
there was no additional limitation of motion on repetitive 
use (DeLuca criteria).  There was no joint ankylosis, but 
there was crepitus with tenderness and painful movement.  
Grinding was noted, but no objective instability was found.  
The examiner noted that the Veteran was employed the previous 
year as a counselor's aide, full-time.  The Veteran stated he 
had to quit as his hours were long.  The Veteran also stated 
that while on the job he had difficulty climbing stairs.    

The Veteran's left leg disability is currently evaluated as 
10 percent disabling under Diagnostic Code 5010, arthritis, 
due to trauma, which is to be rated as degenerative 
arthritis.  Diagnostic Code 5003 provides that degenerative 
arthritis that is established by X-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When there is limitation of motion of the specific 
joint or joints that is compensable (10 percent or higher) 
under the appropriate diagnostic codes, the compensable 
limitation of motion should be rated under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a.

Diagnostic Codes 5260 and 5261 relate to limitation of motion 
of the leg.  Under these codes, the disability can be rated 
anywhere from noncompensable (0 percent) to 50 percent 
disabling, depending on the degree of limitation of flexion 
or extension.  Under Diagnostic Code 5260, the leg limitation 
of flexion will be evaluated as noncompensable (0 percent) if 
flexion is limited to 60 degrees.  A 10 percent evaluation is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A maximum 30 percent evaluation is warranted 
where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, the leg limitation of extension 
will be evaluated as noncompensable (0 percent) if extension 
is limited to 5 degrees.  A 10 percent evaluation is 
warranted where extension is limited to 10 degrees.  A 20 
percent evaluation is warranted where extension is limited to 
15 degrees.  A 30 percent evaluation is warranted where 
extension is limited to 20 degrees.  A 40 percent evaluation 
is warranted where extension is limited to 30 degrees.  A 
maximum 50 percent evaluation is warranted where extension is 
limited to 45 degrees.  38 C.F.R. § 4.71a. 

Based on the foregoing, Board finds that an evaluation in 
excess of 10 percent is not warranted for the Veteran's post-
traumatic chondromalacia of the left patella for any period 
of claim.  There is evidence in the record, as typified by 
examination reports of record and the Veteran's contentions, 
that the Veteran had painful motion going back to the date of 
service connection; however, a higher 20 percent rating is 
not warranted for any period of rating claim.  Under 
Diagnostic Codes 5260 and 5261, limitation of motion of 30 
degrees flexion or 15 degrees extension must be present to 
warrant a higher evaluation.  In this case, the July 2008 VA 
examiner found flexion was to 120 degrees, with pain 
beginning at 80 degrees; extension was 0 degrees.  None of 
the other evidence of record since the date of service 
connection shows the Veteran has limitation of motion that 
more nearly approximates 30 degrees flexion or 15 degrees 
extension, as required for higher rating of 20 percent for 
limitation of flexion or extension of the left knee.  

Moreover, there is no basis for separate evaluations for 
flexion and extension, as the e evidence does not demonstrate 
both flexion limited to 45 degrees (Diagnostic Code 5260), in 
conjunction with extension limited to 10 degrees (Diagnostic 
Code 5261), to warrant separate compensable ratings based on 
both flexion and extension.  See VAOPGCPREC 09-04 (separate 
ratings may be granted based on limitation of flexion 
(Diagnostic Code 5260) and limitation of extension 
(Diagnostic Code 5261) of the same knee joint). 

A separate rating for left knee instability or subluxation 
could also be evaluated under Diagnostic Code 5257 if 
instability or subluxation is demonstrated.  Under Diagnostic 
Code 5257, impairment of the knee, to include recurrent 
subluxation or lateral instability, will be evaluated as 10 
percent disabling if the disorder is found to be slight.  A 
20 percent evaluation is awarded for a moderate disability.  
A maximum 30 percent evaluation is awarded if the disability 
is found to be severe.  38 C.F.R. § 4.71a.  In this case, the 
preponderance of the evidence is against an objective finding 
of laxity, instability, or recurrent subluxation, as required 
for a separate compensable rating for recurrent subluxation 
or lateral instability under Diagnostic Code 5257.  While the 
Veteran has given subjective reports of instability and 
laxity, the objective evidence of record shows no 
instability, laxity, or recurrent subluxation, as 
demonstrated in the January 1999, April 2004, and July 2008 
examination reports.  

There is also no evidence of ankylosis or semilunar cartilage 
issues; therefore, Diagnostic Codes, 5256, 5258 and 5259 are 
not applicable.  In addition, there is no evidence that the 
Veteran suffers impairment of the tibia and fibula through 
nonunion or malunion and no evidence of genu recurvatum, so 
Diagnostic Codes 5262 and 5263 are not applicable in this 
case, either.  

Consequently, for the entire initial rating period from the 
date of service connection, the Board finds that the 
disability picture for the Veteran's service-connected post-
traumatic chondromalacia of the left patella more nearly 
approximates the criteria for a 10 percent evaluation, and 
does not more nearly approximate the criteria for a 20 
percent evaluation, or for separate compensable evaluations.  
See Fenderson, supra.  For these reasons, the Board finds 
that a higher initial rating than 10 percent is not warranted 
for any period of initial rating claim.  38 C.F.R. §§ 4.3, 
4.7.  

An evaluation of a musculoskeletal disability must also 
include consideration of the Veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran is 
competent to report pain and stiffness associated with his 
post-traumatic chondromalacia of the left patella; however, 
various examiners including the January 1999 and July 2008 VA 
examiner specifically noted that there was no increase in 
symptoms as a result of repetitive motion during the 
examination (DeLuca criteria).  While the June 2003 private 
examiner reported fatigability and lack of endurance, this 
was in reporting the Veteran's medical history, not reporting 
resulting upon physical examination.  In addition, the April 
2004 examiner noted some stiffness and discomfort with 
repetitive motion on physical examination, but did not note 
any initial painful motion in the range of motion testing; in 
addition, this does not correspond with any of the other 
objective findings of record.  

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2008).  Here, the rating criteria reasonably describe the 
Veteran's symptoms and provide for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
The Schedule does provide for higher ratings for the service-
connected post-traumatic chondromalacia of the left patella, 
and additionally provide for rating the knee disability under 
various alternative symptomatology or limitations.  The 
schedular rating criteria specifically contemplates 
limitations of motion due to limited or excess movement, 
pain, weakness, excess fatigability, incoordination, 
including during flare-ups and with repeated use.  

The record does not reflect that the Veteran has required 
frequent hospitalizations for his post-traumatic 
chondromalacia of the left patella during the period of time 
on appeal.  In addition, there is no indication in the record 
this disability alone markedly interferes with his 
employment, as the July 2008 VA examiner noted the Veteran 
was employed the previous year full-time, but quit because 
the hours were long.  In sum, there is no indication in the 
record that the average industrial impairment from this 
disability alone would be in excess of that contemplated by 
the assigned evaluation.  For these reasons, a referral for 
an extraschedular rating is not warranted.

Earlier Effective Date for Service connection for Left Knee 
Disability

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.  The 
effective date of an award of service connection shall be the 
day following the date of discharge or release if application 
is received within one year from such date of discharge or 
release.  Otherwise, the effective date is the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Any communication from or action by a Veteran indicating 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  
38 C.F.R. § 3.155 (2008).

In this case, in a January 1982 decision, the Board denied 
service connection for residuals of a left knee injury.  In a 
March 1995 decision, the Board determined that there was no 
new and material evidence to reopen the claim for service 
connection for residuals of a left knee injury.  On May 31, 
1996, the Veteran submitted a reopened claim for service 
connection for residuals of a left knee injury.  A review of 
the Veteran's claims folders does not reveal any documents 
received from the time of the March 1995 Board decision to 
May 31, 1996 showing his intent to apply for service 
connection for post-traumatic chondromalacia of the left 
patella.  

The March 1995 Board decision denied service connection for 
residuals of a left knee injury.  A decision of the Board is 
final with the exception that a claimant may later reopen a 
claim if new and material evidence is submitted.  38 U.S.C.A. 
§§ 5108, 7104, previously 4003, (West 2002 & Supp. 2009); 38 
C.F.R. § 20.1100 (2008).

The effective date of an award of service connection shall be 
the day following the date of discharge or release if 
application is received within one year from such date of 
discharge or release.  Otherwise, the effective date is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The effective date of an award of compensation based on a 
reopened claim shall be based on the facts found, but shall 
not be earlier than the date of VA receipt of the reopened 
claim with new and material evidence.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(q)(ii).

In view of the above evidence and statutory and regulatory 
criteria, the Board concludes that the effective date 
assigned for the grant of service connection for the left 
knee disability by the RO is correct.  The preponderance of 
the evidence is against the claim for an earlier effective 
date for service connection for the left knee disability, and 
the claim is denied.  Given the above, as the Veteran did not 
file a reopened claim for service-connected compensation for 
residuals of a left knee injury prior to May 31, 1996, he has 
already been given the earliest possible effective date for 
the award of service connection for post-traumatic 
chondromalacia of the left patella.  Thus, there is no basis 
for an effective date earlier than May 31, 1996 for the award 
of service connection for compensation purposes.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application. 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is to 
substantiate the claim; what evidence VA will seek to 
provide; and what evidence the claimant is expected to 
provide.  Section 3.159 was amended, effective May 30, 2008 
as to applications for benefits pending before VA or filed 
thereafter, to eliminate the requirement that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  73 Fed. Reg. 23353 
(April 30, 2008).

The appeal of initial rating for left knee disability arises 
from disagreement with the initial evaluation following the 
grant of service connection for post-traumatic chondromalacia 
of the left patella.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).     

In this case, the record reflects that the appellant was 
provided a December 2003 letter from the agency of original 
jurisdiction.  By an August 2005 letter, the Veteran was 
provided notice of the evidence and information necessary for 
establishing a higher initial rating for post-traumatic 
chondromalacia of the left patella, as well as information 
regarding effective dates.  See Dingess.  This was followed 
by supplemental statements of the case that explained what 
specific regulatory provisions govern the Veteran's post-
traumatic chondromalacia of the left patella, why a higher 
initial rating remained denied, and why an earlier effective 
date for service connection for left knee disability remained 
denied.  

Moreover, with regard to the earlier effective date issue, 
the Board notes that VA is not required to provide notice or 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  See VAOPGCPREC 5-2004.  Here, the veteran's 
earlier effective date claim is governed by VAOPGCPREC 5-
2004, as there is no possibility that any evidence could be 
obtained that would be relevant to the legal question 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of the 
claim for earlier effective date for service connection for 
left knee disability.  There is, by law, no additional 
relevant evidence to be obtained with a claim for an earlier 
effective date involving a grant of service connection as the 
effective date can be no earlier than the date of receipt of 
the claim to reopen.  As discussed more fully below, the 
effective date of an evaluation and an award of compensation 
based on an original or reopened claim "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.  Therefore, even if 
evidence did exist pre-dating receipt of the reopened claim, 
that showed service connection was warranted for the left 
knee disability, it is legally impossible to get an effective 
date any earlier than the date the reopened claim was 
ultimately received, when the claim is filed more than one 
year after service discharge.  For these reasons, the Board 
concludes that VA has met its duty to notify the Veteran 
concerning the claims addressed in this decision.  

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claims.  
The record contains his service treatment records and VA 
medical records.  The record also contains private treatment 
records.  The Veteran was given VA examinations in connection 
with the claims.  The Veteran submitted medical treatise and 
article information.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  Neither the Veteran nor his attorney 
representative during the period of representation has 
indicated that there are any available additional pertinent 
records to support his claims addressed in this decision.  
(The issue of service connection for a right foot condition 
(other than the ankle) is addressed in the REMAND portion of 
the decision below.)  For these reasons, the Board finds that 
the duty to assist the Veteran has been fulfilled.  


ORDER

An initial rating in excess of 10 percent for post-traumatic 
chondromalacia of the left patella is denied.

An effective date earlier than May 31, 1996 for service 
connection for a left knee disability is denied. 


REMAND

With regard to the issue of service connection for a right 
foot condition (other than the ankle), during a June 2003 
private examination, the examiner noted that the Veteran 
complained of wearing out the shoe on the right foot and pain 
and stiffness in the right foot.  X-rays revealed that the 
right foot showed an old calcaneal fracture with significant 
degenerative changes and a narrowing of the subtalar joint 
and deformity of the calcaneus with loss of volar angle.  He 
noted the right ankle revealed some minimal degenerative 
changes as well.  His diagnosis was residuals of right 
calcaneal fracture.  

During a January 2004 VA examination, the examiner noted the 
Veteran reported numbness in his right heel.  During an April 
2004 VA examination, the VA examiner noted the Veteran's 
report of right foot and ankle swelling and feeling stiff, 
that his shoes were all worn on the right heel, and that his 
right foot and ankle gave him the most trouble when walking, 
and they both give him the most difficultly when trying to 
get comfortable to fall asleep.  On the right ankle, there 
was a very prominent lateral process on the posterior talus, 
which appears to impinge on the calcaneus; corticated 
fragments are seen behind the talus; there was bony 
proliferation along the inferior aspect of the calcaneus and 
some fine sclerotic lines running through it diagonally 
suggesting an old fracture.  The impression was old right 
calcaneal fracture, and hypertrophied lateral process on the 
posterior right talus, which appears to impinge upon the 
calcaneus and may actually have produced pseudoarthrosis or 
ankylosis.  The VA examiner found in the impressions that the 
Veteran had no complaints of the right foot other than the 
ankle.  

Notwithstanding the VA examination findings, the Veteran 
contends in a January 2009 letter that his right foot has 
never been examined by VA, and that he continues to have 
numbness in his right heel.  The Board notes that the June 
2003 private examiner found the Veteran's right foot showed 
an old calcaneal fracture with significant degenerative 
changes and a narrowing of the subtalar joint and deformity 
of the calcaneus with loss of volar angle.  Only the June 
2003 private examination report specifically comments on the 
Veteran's right foot versus his right ankle and there has 
been no explanation or diagnosis given regarding the numbness 
in the Veteran's right foot reported in January 2004 and 
January 2009.  In addition, the April 2004 examiner indicated 
that the Veteran had no complaints of the right foot other 
than his ankle, but the examination report specifically notes 
the Veteran complaining of pain and swelling in the foot as 
well as the ankle.  

The Board finds that further examination would be helpful in 
this case to determine whether the Veteran has a right foot 
disability that is distinct from his service-connected right 
ankle disability (status post fracture, degenerative joint 
disease).  

Accordingly, the issue of service connection for a right foot 
disorder (other than the ankle) is REMANDED for the following 
action:

1.  The Veteran should be scheduled for a 
VA compensation examination of right foot 
and ankle to determine the nature of any 
right foot disorder (other than the 
ankle), including the question of whether 
he has a disability of the right foot that 
is separate and distinct from the service-
connected right ankle disability (status 
post fracture, degenerative joint 
disease).  The examiner should review the 
Veteran's medical evidence and relevant 
evidence in the claims file regarding the 
origins of any right foot disorder (other 
than the ankle), with particular attention 
paid to the available service treatment 
records, post-service treatment records, 
the June 2003 private examination report, 
and January 2004 and April 2004 VA 
examination reports.  If a right foot 
disability that is distinct from the right 
ankle disability is found, the examiner 
should then provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the that the Veteran's service-
connected left knee disability (post-
traumatic chondromalacia of left patella) 
caused or increased any right foot 
disability found.  The bases for all 
opinions expressed should be provided, and 
the report should include a discussion of 
the Veteran's medical history and 
statements, clinical findings and 
diagnoses, and other medical opinions of 
record.  

2.  Thereafter, the RO/AMC should 
readjudicate the issue of service 
connection for a right foot disorder 
(other than the ankle).  If the issue 
remains denied, a supplemental statement 
of the case should be provided to the 
Veteran.  After the Veteran has had an 
adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to 
appear and participate in any scheduled VA examination(s), as 
failure to do so may result in denial of the claim(s).  See 
38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


